Exhibit 10.1
EXECUTION VERSION
EIGHTH AMENDMENT TO CREDIT AGREEMENT
EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of April 22,
2009, by and among CARRIZO OIL & GAS, INC., a Texas corporation (“Borrower”),
certain SUBSIDIARIES OF BORROWER, as Guarantors (in such capacity,
“Guarantors”), the LENDERS party hereto (the “Lenders”), and GUARANTY BANK, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Unless otherwise expressly defined herein, capitalized terms used but
not defined in this Amendment have the meanings assigned to such terms in the
Credit Agreement (as defined below).
WITNESSETH:
WHEREAS, Borrower, Guarantors, the Administrative Agent and certain Lenders have
entered into that certain Credit Agreement, dated as of May 25, 2006 (as the
same has been and may hereafter be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”); and
WHEREAS, Borrower has requested that the Administrative Agent and the Lenders
amend the Credit Agreement to modify the leverage ratio financial covenant
contained in Section 7.12(b) of the Credit Agreement and for certain other
purposes as provided herein; and
WHEREAS, the Administrative Agent and the Lenders have agreed to amend the
Credit Agreement as provided herein upon the terms and conditions set forth
herein.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the parties hereto
hereby agree as follows:
SECTION 1. Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 2 of this Amendment,
and in reliance on the representations, warranties, covenants and agreements
contained in this Amendment, the Credit Agreement shall be amended in the manner
provided in this Section 1.
1.1 Additional Definitions. The following definitions shall be and they hereby
are added to Section 1.01 of the Credit Agreement in appropriate alphabetical
order:
“Eighth Amendment Effective Date” means April 22, 2009.
“Senior Debt” means, on any date of determination, the Borrower’s consolidated
Indebtedness on such date less (a) the amount of unrestricted cash and cash
equivalents on hand of the Borrower and the Guarantors as of such date, (b) any
Non-Recourse Debt, (c) any Indebtedness of any Unrestricted Subsidiary, (d) any
Indebtedness of the Borrower or any Restricted Subsidiary under any Convertible
Notes (or any Permitted Refinancing thereof), and (e) any other unsecured
Indebtedness of the Borrower or any Restricted Subsidiary to the extent
permitted under Section 7.01(l).
Eighth Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



1.2 Amended Definitions. The following definitions in Section 1.01 of the Credit
Agreement shall be and they hereby are amended in their respective entireties to
read as follows:
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the Unused Commitment Fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Unused Commitment Fee Rate”, as the case
may be, based upon the Borrowing Base Usage applicable on such date:

                                              Unused   Borrowing   Eurodollar  
  ABR     Commitment   Base Usage   Spread     Spread     Fee Rate  
 
                       
Greater than 90%
    325 b.p.       200 b.p.       50 b.p.  
 
                       
Greater than 75% and less than or equal to 90%
    300 b.p.       175 b.p.       50 b.p.  
 
                       
Greater than 50% and less than or equal to 75%
    275 b.p.       150 b.p.       50 b.p.  
 
                       
Greater than 25% and less than or equal to 50%
    250 b.p.       125 b.p.       50 b.p.  
 
                       
Less than or equal to 25%
    225 b.p.       100 b.p.       50 b.p.  

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next change.
“Conforming Date” means the Eighth Amendment Effective Date.
“Convertible Notes” means the senior unsecured convertible notes issued by the
Borrower in one or more transactions on or after the Fourth Amendment Effective
Date and on or before the Eighth Amendment Effective Date pursuant to the
Convertible Notes Indenture, in each case, on terms and conditions reasonably
satisfactory to the Administrative Agent and the Required Lenders (it being
understood that the terms and conditions set forth in the Draft Preliminary
Prospectus Supplement are satisfactory to the Administrative Agent and the
Required Lenders and that, so long as such senior unsecured convertible notes do
not contain terms and conditions that are materially more onerous to the
Borrower and its Subsidiaries than those set forth in the Draft Preliminary
Prospectus Supplement, the terms and conditions of such senior unsecured
convertible notes are satisfactory to the Administrative Agent and the Required
Lenders).
Eighth Amendment to Credit Agreement

 

Page 2



--------------------------------------------------------------------------------



 



“Consolidated EBITDAX” means the Borrower’s consolidated earnings determined in
accordance with GAAP (excluding earnings of Unrestricted Subsidiaries) before
interest expense, income taxes, depreciation, amortization, depletion, oil and
gas asset impairment write downs, lease impairment expense, gains and losses
from the sale of capital assets, and other non-cash charges. For purposes of
calculating Consolidated EBITDAX, Consolidated EBITDAX shall not include (a) the
non-cash effects of (i) the early extinguishment of long-term debt, (ii) CCBM’s
equity investment in Pinnacle and (iii) any stock option re-pricing expenses,
(b) the income (or deficit) of any Person that is not a Subsidiary in which the
Borrower or any of its Restricted Subsidiaries has an Equity Interest, except to
the extent of the amount of dividends or other distributions actually paid to
the Borrower or any of its Restricted Subsidiaries, (c) the income (or deficit)
of any Restricted Subsidiary in which any other Person (other than the Borrower
or any of its Restricted Subsidiaries) has an Equity Interest, except to the
extent that the declaration or payment of dividends or similar distributions by
such Restricted Subsidiary is not prohibited by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Restricted Subsidiary, and (d) any
portion of the consolidated earnings of Marcellus Holdings that is allocated or
remitted to Avista or Avista JV Partner in accordance with the Marcellus JV
Participation Agreement or the Marcellus JV Operating Agreement. For purposes of
determining the Borrower’s compliance with Section 7.12(b), Consolidated EBITDAX
shall not include any net revenue attributable to any assets that are subject to
a Lien granted to secure Non-Recourse Debt.
“Fee Letter” means that certain Fee Letter, dated as of April 22, 2009, between
Borrower and Guaranty Bank.
“Total Net Debt” means, on any date of determination, the Borrower’s
consolidated Indebtedness on such date less the amount of unrestricted cash and
cash equivalents on hand of the Borrower and the Guarantors as of such date. For
purposes of this definition and for determining the Borrower’s compliance with
Section 7.12(b), the Borrower’s consolidated Indebtedness shall not include (a)
Non-Recourse Debt, (b) Indebtedness of any Unrestricted Subsidiary, and (c) for
each date of determination during any period set forth below, the amount set
forth below opposite such period as the equity component of the Borrower’s
Convertible Notes pursuant to FASB Staff Position (“FSB”) Accounting Principles
Board (“APB”) 14-1:

          Period   Equity Component  
 
       
1/1/2009 –12/31/2009
  $ 51,252,980  
 
       
1/1/2010 –12/31/2010
  $ 38,874,756  
1/1/2011 –12/31/2011
  $ 26,021,425  
1/1/2012 –10/29/2012
  $ 12,674,753  

Eighth Amendment to Credit Agreement

 

Page 3



--------------------------------------------------------------------------------



 



“Redetermination Date” means each date on which the Borrowing Base is
redetermined pursuant to the terms hereof, which shall be (a) with respect to
any Scheduled Redetermination, on or about March 31 and September 30 of each
year, (b) with respect to any Special Redetermination (other than the Special
Redeterminations set forth in the following clause (c)), the first day of the
first month which is not less than twenty (20) Business Days following the date
of a request by the Borrower for a Special Redetermination and (c) with respect
to any Special Redetermination requested by the Required Lenders or any
Redetermination pursuant to Section 7.04, the date notice of such
Redetermination is delivered to the Borrower pursuant to Section 3.06.
“Unrestricted Subsidiary” means (a) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of the Borrower in the manner provided below and (b) any Subsidiary of
an Unrestricted Subsidiary. The Board of Directors of the Borrower may at any
time and from time to time designate any Subsidiary (including any newly
acquired or newly formed Subsidiary but excluding any Subsidiary that owns or
operates Oil and Gas Interests included in the Borrowing Base Properties or
other interests of the type described in clauses (d) or (e) of the definition of
Oil and Gas Interests relating to any Borrowing Base Properties) to be an
Unrestricted Subsidiary provided that (i) no Default or Event of Default has
occurred or is continuing at the time of such designation and after giving
effect to such designation, (ii) immediately after such designation, no Credit
Party has any obligation to pay any Indebtedness of such Subsidiary, has in any
way guaranteed any Indebtedness of such Subsidiary, or has any assets or
properties (excluding a pledge of the Equity Interests in such Subsidiary) which
are subject to any Lien securing any Indebtedness of such Subsidiary, and
(iii) notice of any such designation is promptly given to the Administrative
Agent in writing.
1.3 Mandatory Prepayment of Loans. Section 2.10 of the Credit Agreement shall be
and it hereby is amended by (a) deleting the last sentence of clause (b) thereof
in its entirety and (b) adding a new clause (c) and a new clause (d) to the end
thereof to read as follows:
(c) In the event that the Aggregate Credit Exposure exceeds (i) the Maximum
Facility Amount or (ii) the Aggregate Commitment at any time other than, with
respect to this clause (ii), as a result of the occurrence of a Borrowing Base
Deficiency, the Borrower shall immediately prepay, without penalty or premium
but otherwise subject to any funding indemnification amounts required by
Section 2.15, the principal amount of the Loans to the extent necessary to
eliminate such excess.
(d) Amounts applied to the prepayment of Borrowings pursuant to this Section
shall be first applied ratably to ABR Borrowings then outstanding and, upon
payment in full of all outstanding ABR Borrowings, second, to Eurodollar
Borrowings then outstanding, and if more than one Eurodollar Borrowing is then
outstanding, to each such Eurodollar Borrowing beginning with the Eurodollar
Borrowing with the least number of days remaining in the Interest Period
applicable thereto and ending with the Eurodollar Borrowing with the most number
of days remaining in the Interest Period applicable thereto. Any prepayments
pursuant to this Section shall be without penalty or premium but otherwise
accompanied by accrued interest to the extent required by Section 2.12 and any
funding indemnification amounts required by Section 2.15.
Eighth Amendment to Credit Agreement

 

Page 4



--------------------------------------------------------------------------------



 



1.4 Indebtedness. Clause (k) of Section 7.01 of the Credit Agreement shall be
and it hereby is amended in its entirety to read as follows:
(k) subject to any adjustment to the Borrowing Base and Conforming Borrowing
Base required under Section 3.05, unsecured Indebtedness of the Borrower
resulting from the issuance of Convertible Notes in an aggregate principal
amount not to exceed $373,750,000 at any time outstanding, and any Permitted
Refinancing of any Indebtedness incurred under this clause (k); provided that
(i) the final stated maturity date of such Convertible Notes shall not be
earlier than 91 days after the Maturity Date (as in effect on the date of
issuance of such Convertible Notes) and the average life of such Convertible
Notes (based on the stated final maturity date and payment schedule provided at
the date of issuance of such Convertible Notes) shall not be shorter than the
period beginning on the date of issuance of such Convertible Notes and ending on
the date that is 91 days after the Maturity Date (as in effect on the date of
issuance of such Convertible Notes), and (ii) at the time of and immediately
after giving effect to each issuance of such Convertible Notes or any Permitted
Refinancing thereof, no Default shall have occurred and be continuing; and
1.5 Swap Agreements. The last sentence of Section 7.06 of the Credit Agreement
shall be and it hereby is amended in its entirety to read as follows:
In the event any Credit Party amends, modifies, cancels, sells, transfers,
assigns, terminates, or otherwise disposes of any Swap Agreement entered into by
any Credit Party pursuant to this Section 7.06 (other than any disposition
occurring as a result of a scheduled termination of a Swap Agreement or a
transaction under a Swap Agreement in accordance with its terms) on or at any
time after the Eighth Amendment Effective Date (each, a “Swap Modification”),
the Borrower shall promptly, and in any event within three (3) Business Days
thereafter, provide written notice to the Administrative Agent of the terms of
such Swap Modification, setting forth, in reasonable detail, (x) the effect of
such Swap Modification on the aggregate notional amount of Crude Oil and Natural
Gas subject to the Credit Parties’ Swap Agreements and (y) the amount of net
consideration (if any) received by such Credit Party in the form of cash or
Permitted Investments (“Net Cash Consideration”) as a result of such Swap
Modification; provided that no Swap Modification may be made by any Credit Party
without the prior written consent of the Required Lenders if such Swap
Modification, together with all other Swap Modifications made since the most
recent Redetermination Date, has the effect of reducing the aggregate notional
amount of Crude Oil and Natural Gas subject to the Credit Parties’ Swap
Agreements in effect as of the most recent
Eighth Amendment to Credit Agreement

 

Page 5



--------------------------------------------------------------------------------



 



Redetermination Date by more than five percent (5%); provided, further, that no
Swap Modification may be made by any Credit Party if the aggregate Net Cash
Consideration received by such Credit Party as a result of such Swap
Modification, together with the aggregate Net Cash Consideration received by the
Credit Parties as a result of all other Swap Modifications made since the most
recent Redetermination Date, exceeds two and one-half percent (2.5%) of the
Borrowing Base then in effect unless (1) such Credit Party has received the
prior written consent of the Required Lenders or (2) promptly and in any event
within three (3) Business Days after receipt thereof, the Borrower applies such
excess Net Cash Consideration to prepay the principal amount of the Loans.
1.6 Leverage Ratio. Clause (b) of Section 7.12 of the Credit Agreement shall be
and it hereby is amended in its entirety to read as follows:
(b) Leverage Ratio.
(i) The Borrower will not permit the ratio, determined as of the end of the
fiscal quarters ending December 31, 2008 and March 31, 2009, of (A) Total Net
Debt as of the end of such fiscal quarter to (B) Consolidated EBITDAX for the
trailing four fiscal quarter period ending on such date, to be greater than 4.00
to 1.00.
(ii) The Borrower will not permit the ratio, determined as of the end of the
fiscal quarter ending June 30, 2009, of (A) Total Net Debt as of the end of such
fiscal quarter to (B) Consolidated EBITDAX for the trailing four fiscal quarter
period ending on such date, to be greater than 4.25 to 1.00.
(iii) The Borrower will not permit the ratio, determined as of the end of the
fiscal quarter ending September 30, 2009, of (A) Total Net Debt as of the end of
such fiscal quarter to (B) Consolidated EBITDAX for the trailing four fiscal
quarter period ending on such date, to be greater than 4.50 to 1.00.
(iv) The Borrower will not permit the ratio, determined as of the end of each
fiscal quarter ending on or after December 31, 2009 and on or before
September 30, 2010, of (A) Total Net Debt as of the end of such fiscal quarter
to (B) Consolidated EBITDAX for the trailing four fiscal quarter period ending
on such date, to be greater than 4.75 to 1.00.
(v) The Borrower will not permit the ratio, determined as of the end of the
fiscal quarter ending December 31, 2010, of (A) Total Net Debt as of the end of
such fiscal quarter to (B) Consolidated EBITDAX for the trailing four fiscal
quarter period ending on such date, to be greater than 4.25 to 1.00.
(vi) The Borrower will not permit the ratio, determined as of the end of each
fiscal quarter ending on or after March 31, 2011, of (A) Total Net Debt as of
the end of such fiscal quarter to (B) Consolidated EBITDAX for the trailing four
fiscal quarter period ending on such date, to be greater than 4.00 to 1.00.
Eighth Amendment to Credit Agreement

 

Page 6



--------------------------------------------------------------------------------



 



1.7 Senior Debt Leverage Ratio. Section 7.12 of the Credit Agreement shall be
and it hereby is amended by adding a new clause (c) to the end thereof to read
as follows:
(c) Senior Debt Leverage Ratio. The Borrower will not permit the ratio,
determined as of the end of each fiscal quarter ending on or after March 31,
2009, of (A) Senior Debt as of the end of such fiscal quarter to
(B) Consolidated EBITDAX for the trailing four fiscal quarter period ending on
such date, to be greater than 2.25 to 1.00.
SECTION 2. Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment shall become effective upon the satisfaction of each
of the conditions set forth in this Section 2.
2.1 Execution and Delivery. Each Credit Party, the Lenders, and the
Administrative Agent shall have executed and delivered this Amendment.
2.2 No Default. No Default shall have occurred and be continuing or shall result
from the effectiveness of this Amendment.
2.3 Fees. Borrower and the Administrative Agent shall have executed and
delivered a fee letter in connection with this Amendment and Borrower shall have
paid to the Administrative Agent all fees payable under such fee letter at the
time this Amendment becomes effective.
2.4 Other Documents. The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transaction provided
for herein as the Administrative Agent or its special counsel may reasonably
request prior to the date hereof, and all such documents shall be in form and
substance reasonably satisfactory to the Administrative Agent.
SECTION 3. Representations and Warranties of Borrower. To induce the Lenders to
enter into this Amendment, each Credit Party hereby represents and warrants to
the Lenders as follows:
3.1 Reaffirmation of Representations and Warranties/Further Assurances. After
giving effect to the amendments herein, each representation and warranty of such
Credit Party contained in the Credit Agreement or in any of the other Loan
Documents is true and correct in all material respects as of the date hereof
(except to the extent such representations and warranties specifically refer to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date and taking into
account any amendments to the schedules or exhibits as a result of any
disclosures made in writing by such Credit Party to the Administrative Agent
after the Effective Date and approved by the Administrative Agent and the
Required Lenders in writing).
3.2 Corporate Authority; No Conflicts. The execution, delivery and performance
by such Credit Party (to the extent a party hereto or thereto) of this Amendment
and all documents, instruments and agreements contemplated herein are within
such Credit Party’s corporate or other organizational powers, have been duly
authorized by all necessary action, require no action by or in respect of, or
filing with, any court or agency of government and do not violate or constitute
a default under any provision of any applicable law or other agreements binding
upon such Credit Party or result in the creation or imposition of any Lien upon
any of the assets of such Credit Party except for Permitted Liens and otherwise
as permitted in the Credit Agreement.
Eighth Amendment to Credit Agreement

 

Page 7



--------------------------------------------------------------------------------



 



3.3 Enforceability. This Amendment has been duly executed and delivered by each
Credit Party and constitutes the valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except as (i) the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditor’s rights generally, and (ii) the availability of equitable remedies may
be limited by equitable principles of general application.
3.4 No Default. As of the date hereof, both before and immediately after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.
SECTION 4. Miscellaneous.
4.1 Reaffirmation of Loan Documents and Liens. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect and are hereby in
all respects ratified and confirmed by each Credit Party. Each Credit Party
hereby agrees that nothing contained in this Amendment shall in any manner
affect or impair the liabilities, duties and obligations of such Credit Party
under the Credit Agreement and the other Loan Documents or the Liens securing
the payment and performance thereof.
4.2 Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
4.3 Legal Expenses. Each Credit Party hereby agrees to pay all reasonable fees
and expenses of special counsel to the Administrative Agent incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.
4.4 Further Assurances. Each Credit Party covenants and agrees from time to
time, as and when requested by the Administrative Agent or the Lenders, to
execute and deliver or cause to be executed or delivered, all such documents,
instruments and agreements and to take or cause to be taken such further or
other action as Administrative Agent or the Lenders, as the case may be, may
reasonably deem necessary or desirable in order to carry out the intent and
purposes of this Amendment.
4.5 Counterparts. This Amendment may be executed in one or more counterparts and
by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.
Eighth Amendment to Credit Agreement

 

Page 8



--------------------------------------------------------------------------------



 



4.6 Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
4.7 Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of Texas.
4.8 Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of page intentionally blank]
Eighth Amendment to Credit Agreement

 

Page 9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers to be effective as of the date first
above written.

            BORROWER:

CARRIZO OIL & GAS, INC.
      By:   /s/ Paul F. Boling         Name:   Paul F. Boling        Title:  
Vice President and Chief Financial Officer   

Eighth Amendment to Credit Agreement
Signature Page

 





--------------------------------------------------------------------------------



 



            GUARANTORS:

CCBM, INC.
      By:   /s/ Paul F. Boling         Name:   Paul F. Boling        Title:  
Vice President        CLLR, INC.
      By:   /s/ Paul F. Boling         Name:   Paul F. Boling        Title:  
Vice President        HONDO PIPELINE, INC.
      By:   /s/ Paul F. Boling         Name:   Paul F. Boling        Title:  
Vice President        CARRIZO (MARCELLUS) LLC
      By:   /s/ Paul F. Boling         Name:   Paul F. Boling        Title:  
Vice President        CARRIZO MARCELLUS HOLDING INC.
      By:   /s/ Paul F. Boling         Name:   Paul F. Boling        Title:  
Vice President   

Eighth Amendment to Credit Agreement
Signature Page

 





--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

GUARANTY BANK, as Administrative Agent and as a Lender
      By:   /s/ Kelly L. Elmore         Name:   Kelly L. Elmore III       
Title:   Senior Vice President   

Eighth Amendment to Credit Agreement
Signature Page

 





--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as a Co-Agent and as a Lender
      By:   /s/ Justin M. Alexander         Name:   Justin M. Alexander       
Title:   Vice President   

Eighth Amendment to Credit Agreement
Signature Page

 





--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA,
as a Co-Agent and as a Lender
      By:   /s/ Don J. McKinnerney         Name:   Don J. McKinnerney       
Title:   Authorized Signatory   

Eighth Amendment to Credit Agreement
Signature Page

 





--------------------------------------------------------------------------------



 



            CAPITAL ONE, N.A.,
as a Co-Agent and as a Lender
      By:   /s/ Paul D. Hein         Name:   Paul D. Hein        Title:   Vice
President   

Eighth Amendment to Credit Agreement
Signature Page

 





--------------------------------------------------------------------------------



 



            UNION BANK OF CALIFORNIA, N.A.,
as a Lender
      By:   /s/ Damien Meiburger         Name:   Damien Meiburger       
Title:   Senior Vice President   

Eighth Amendment to Credit Agreement
Signature Page

 





--------------------------------------------------------------------------------



 



            CREDIT SUISSE,
as a Lender
      By:   /s/ Vanessa Gomez         Name:   Vanessa Gomez        Title:  
Director            By:   /s/ Mikhail Faybusovich         Name:   Mikhail
Faybusovich        Title:   Vice President   

Eighth Amendment to Credit Agreement
Signature Page

 

